TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00297-CV


Robert Gilbert Coshott, Appellant


v.




Schlotzsky's, Inc., Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT

NO. GN102279, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


	Appellant Robert Gilbert Coshott has notified this Court that he has received notice
as a creditor that appellee Schlotzsky's, Inc., has filed a Chapter 11 bankruptcy proceeding in the 
United States Bankruptcy Court for the Western District of Texas.  Accordingly, the case is abated. 
See 11 U.S.C. § 362(a); Tex. R. App. P. 8.2.  The case may be reinstated on proper motion.  Tex. R.
App. P. 8.3.  It is the parties' responsibility to notify this Court as soon as possible if the automatic
stay is lifted.  Failure to notify the Court that an event has happened which would allow the case to
be reinstated may result in a dismissal for want of prosecution.  See Tex. R. App. P. 42.3(b), (c).
	Appellant has filed a motion to extend time to file his brief due on August 19, 2004. 
Appellant may tender his brief by the date requested in the motion (September 20, 2004).  See Tex.
R. App. P. 8 (document filed by party while proceeding is suspended will be deemed filed on the
same day, but after, the court reinstates the appeal).  Appellant may, however, file the brief thirty
days from the date the appeal is reinstated.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Kidd and B. A. Smith

Filed:   August 31, 2004